Appeal from an order of a Special Term, Supreme Court, Albany County. Order dismissing petition to review a determination of the State Commissioner of Education affirmed on the opinion by Mr. Justice Hamm at Special Term (16 Misc 2d 137), with $50 costs. The determination by the Commissioner was in the exercise of his appellate jurisdiction on an appeal to review an election at which a central school district considered a proposition authorizing a school construction in which the Commissioner dismissed the appeal. Order unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Gibson and Herlihy, JJ.